Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Notice of Allowability is in response to RCE filed on June 22, 2022. Claims 2-4, 8, 12-14, 18, 21-60 have been canceled. Claims 1, 5-7, 9-11, 15-17, 19-20 and 61-62 are pending of which claims 1, 11 and 61 are independent claims.

Response to Arguments
Rejections have been withdrawn in view of amended claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William E. Jacklin (Registration No. 64,894) on 08/09/12022.
1.	(Currently Amended) A device comprising:
at least one memory;
instructions in the device; and
processor circuitry to execute the instructions to at least:
activate generation of watermarks based on [[an]] detection of a presence of a meter external to the device, the watermarks to be encoded in a media signal, the media signal including a plurality of channels; 
change, based on an assigned quality indicator from [[a]] the meter 
output the encoded media signal.

2-4.	(Cancelled) 

5.	(Currently Amended) The device of claim [[4]] 1, wherein the meter is a wearable meter.

6.	(Currently Amended) The device of claim 1, wherein the processor circuitry is to deactivate the generation of the watermarks after a period of time after the detection of the presence of the meter.

7.	(Currently Amended) The device of claim 1, wherein is further based on a level of watermarking detected by the meter.

8.	(Cancelled)

9.	(Currently Amended) The device of claim [[7]] 1, wherein the assigned quality indicator is further based on a value corresponding to a sparsity of detected watermarks.

10.	(Previously Presented) The device of claim 1, wherein the processor circuitry is to determine a watermark payload, the watermark payload based on a characteristic of the device.

11.	(Currently Amended) A non-transitory computer readable medium comprising computer readable instructions that, when executed, cause one or more processors of a media rendering device to at least:
activate watermark generation based on detection of a presence of an external meter, the watermarks to be encoded in a media signal, the media signal including a plurality of channels; 
change, based on an assigned quality indicator from [[an]] the external meter, at least one of a channel or a combination of channels of the media signal in which watermarks are encoded to synthesize an encoded media signal, the assigned quality indicator based on strength values of previous watermarks detected by the external meter, the strength values based on amplitudes of the previous watermarks detected by the external meter; and 
present the encoded media signal.

12-14.	(Cancelled) 

15.	(Currently Amended) The computer readable medium of claim [[14]] 11, wherein the external meter is a wearable meter.

16.	(Currently Amended) The computer readable medium of claim 11, wherein the instructions cause the one or more processors to deactivate the watermark generation after a period of time after the detection of the presence of the external meter.

17.	(Currently Amended) The computer readable medium of claim 11, wherein is further based on a level of watermarking detected by the external meter.

18.	(Cancelled) 

19.	(Currently Amended) The computer readable medium of claim [[17]] 11, wherein the assigned quality indicator is further based on a value corresponding to a sparsity of detected watermarks.

20.	(Previously Presented) The computer readable medium of claim 11, wherein the instructions cause the one or more processors to determine a watermark payload, the watermark payload based on a characteristic of the media rendering device.

21-60.	(Cancelled)

61.	(Currently Amended) A method for watermarking media at a media rendering device, the method comprising:
activating, by executing an instruction with at least one processor, generation of watermarks based on [[an]] detection of a presence of a meter external to the media rendering device, the watermarks to be encoded in a media signal, the media signal including a plurality of channels;
changing, by executing an instruction with the at least one processor, and based on an assigned quality indicator from [[a]] the meter 
outputting, by executing an instruction with the at least one processor, the encoded media signal.

62.	(Currently Amended) The method of claim 61, further including deactivating the generation of the watermarks after a period of time after the detection of the presence of the meter.


Allowable Subject Matter
Claims 1, 5-7, 9-11, 15-17, 19-20 and 61-62 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest references of record are McMillan (US 2014/0129841), Lynch et al. (US 2016/0329058) and Blesser et al. (US 2016/0078874).
McMillan teaches methods and apparatus for identifying media are described. An example method includes determining application identification information for a media presentation application executing on a media device, determining a first watermark for the application identification information from a lookup table, requesting media identification information for media from the media presentation application, determining a second watermark for the media identification information from the lookup table, inserting the first watermark in the media prior to output of the media by the media device, and inserting the second watermark in the media prior to the output of the media by the media device.
Lynch et al. teaches systems and methods are disclosed for customizing, distributing and processing audio fingerprint data. An example method includes receiving, at a first device, an activation signal and a first audio fingerprint via first wireless communications between the first device and a communications network, the receiving occurring while the first device is not recording audio via a microphone of the first device; based on the activation signal, recording audio using the microphone during a first time period; generating a second audio fingerprint representative of the recorded audio; determining whether the second audio fingerprint matches the first audio fingerprint; and sending an indication of whether the second audio fingerprint matches the first audio fingerprint to an audience measurement entity via second wireless communications between the first device and the communications network.
Blesser et al. teaches a method for a machine or group of machines to carry watermark data in an encoded audio data frame of an audio signal includes receiving the encoded audio data frame having encoded therein a portion of the audio signal. The encoded audio data frame includes a plurality of data blocks, wherein the plurality of data blocks includes, a synchronization information block, at least one encoded data block, and an error check block. The method further includes receiving modified watermark data as modified based on a masking threshold analysis of the audio signal and transforming the encoded audio data frame into a modified encoded audio data frame.
McMillan, Lynch et al. and Blesser et al. either taken by itself or in any combination, fail to disclose or suggest limitation “activate generation of watermarks based on detection of a presence of a meter external input to the device, the watermarks to be encoded in a media signal, the media signal including a plurality of channels; change, based on an assigned quality indicator from the meter external to the device, at least one of a channel or a combination of channels of the media signal in which the watermarks are encoded to synthesize an encoded media signal, the assigned quality indicator based on strength values of previous watermarks detected by the meter, the strength values based on amplitudes of the previous watermarks detected by the meter” in combination with other limitations as recited by independent claim 1. 
Other independent claims recite features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492